MILLS, Judge.
Waite contends the trial court erred in dismissing his counterclaim for failure to state a cause of action. We affirm.
We agree with the trial court’s order which stated “that the release of lien pertinent to this action does not discharge any indebtedness of defendant to plaintiff.”
In addition, the action brought by the counterclaim is one for filing a baseless suit or malicious prosecution. This action cannot be filed until the original action is concluded. See Blue v. Weinstein, 381 So.2d 308 (Fla. 3d DCA 1980).
LARRY G. SMITH and SHAW, JJ., concur.